DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/US2017/047372, filed 08/17/2017, which claims the benefit of US Provisional application 62/376,299, filed August 17, 2016.  It is noted that the International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Applicant’s claim amendments filed March 4, 2021 and March 5, 2021 have been entered.  On March 4, 2021, applicant amended claims 9, 11-12, 15-20, 26-27, and 33-34, added claims 36, and canceled claims 1-8, 29, and 35.  On March 5, 2021, applicant further amended independent claim 9. Following entry of these amendments, claims 9-28, 30-34 and 36 are pending and under consideration herein.   
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 4, 2021 is acknowledged.  It is noted that all pending claims now correspond to elected Group II.
Information Disclosure Statement
It is noted that two identical copies of an Information Disclosure Statement were filed 08/05/2020; only one copy has been marked as considered in order to prevent duplicate information from printing on any issued patent.  All cited documents have been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 114 at page 33). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Compliance with Sequence Rules – Missing Sequence Identifiers
The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a) and (a)(2).  However, the specification fails to comply with one or more of the requirements of 37 CFR  1.821 through 1.825 because the specification recite sequences that lack description by the appropriate sequence identifier set forth in the "Sequence Listing" as required by 37 CFR 1.821(d).  See, in particular, paragraph 107 at page 31.  Appropriate corrections for compliance are required.
Claim interpretation
With regard to claim 15 and claims dependent therefrom, it is noted that the “subject” referenced in claim 15 is a human subject, based on the recitation in independent claim 9 of a sample “from a human”.  Thus, claim 16, dependent from claim 15, is further limiting to a subject that is a “patient” (but the use of “human” in “human patient” is not a further limitation).
With regard to claim 19, it is noted that while the claim has been amended to recite “biofluidic sample’ in lieu or “urine sample”, this particular claim does require that the biofluidic sample is urine, as the claim depends from prior claims that limit the 
With regard to claim 33 and claims dependent therefrom, it is noted that the “subject” referenced in claim 33 is a human subject, based on the recitation in independent claim 9 of a sample “from a human”.  Thus, claim 34, dependent from claim 33, is further limiting to a subject that is a “patient” (but the use of “human” in “human patient” is not a further limitation).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 20, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 are indefinite over the recitation of the limitation “the human patient” (see line 1 of claim 17; see also line 1 of claim 18).  As there is no prior reference in the claims from which claim 17 depends to a human patient, there is insufficient antecedent basis for the reference to “the human patient” (although these claims do require a sample “from a human”, as noted above).  It is noted that claim 17 
Claim 20 is indefinite because the claim requires “quantifying the amount of CXCL10”, but does not indicate where or on what the specified quantifying is to be practiced/performed.  Further clarification is therefore required.
Claim 26 is indefinite over the recitation of the limitation “the streptavidin-linked signal producing agent” because there is insufficient antecedent basis for such an agent in the claims.  It is noted that the claim may have been intended to dependent from claim 25, which recites and provides antecedent basis for a “streptavidin-linked signal producing agent”.
Claim 27 is indefinite over the recitation of the language “the biofluidic sample is taken 0-400 days, or 10-100 days, or 20-50 days, or over the lifetime of a subject which received the transplanted kidney”.  First, as claim 9, from which claim 27 depends, does not refer to a transplanted kidney or a subject receiving such a transplant, etc., there is a lack of antecedent basis for the limitation “the transplanted kidney”, and also a lack of clarity regarding what is being referenced by this language.  Further, the references to time periods of “0-400 days, or 10-100 days”, etc., do not make any references to, e.g., an event or point in time at which the time period of “0-400 days”, etc. might begin.  While this time period must clearly be relative to something, what that something is not indicated in the claims, such that it is entirely unclear what is encompassed by this language.  Further clarification is required.
Claim 28 is indefinite over the recitation of the language “20-292 contiguous nucleotides of SEQ ID NO: 1”.  As SEQ ID NO: 1 is only 290 nucleotides in length, it is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 27-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al (WO 2006/128192 A2 [30 Nov 2006]; cited herein).  

Query Match             100.0%;  Score 290;  DB 23;  Length 290;
  Best Local Similarity   100.0%;  
  Matches  290;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCCGGGCGCGGTGGCTCACGCCTGTAATCCCAGCACTTTGGGAGGCCGAGGCGGGCGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGCCGGGCGCGGTGGCTCACGCCTGTAATCCCAGCACTTTGGGAGGCCGAGGCGGGCGGA 60

Qy         61 TCACCTGAGGTCAGGAGTTCGAGACCAGCCTGGCCAACATGGTGAAACCCCGTCTCTACT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCACCTGAGGTCAGGAGTTCGAGACCAGCCTGGCCAACATGGTGAAACCCCGTCTCTACT 120

Qy        121 AAAAATACAAAAATTAGCCGGGCGTGGTGGCGCGCGCCTGTAATCCCAGCTACTCGGGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAAAATACAAAAATTAGCCGGGCGTGGTGGCGCGCGCCTGTAATCCCAGCTACTCGGGAG 180

Qy        181 GCTGAGGCAGGAGAATCGCTTGAACCCGGGAGGCGGAGGTTGCAGTGAGCCGAGATCGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCTGAGGCAGGAGAATCGCTTGAACCCGGGAGGCGGAGGTTGCAGTGAGCCGAGATCGCG 240

Qy        241 CCACTGCACTCCAGCCTGGGCGACAGAGCGAGACTCCGTCTCAAAAAAAA 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCACTGCACTCCAGCCTGGGCGACAGAGCGAGACTCCGTCTCAAAAAAAA 290

	More particularly, Hoon et al disclose methods comprising obtaining any body fluid sample (any of which constitutes a type of “biofluidic” sample), and detecting and quantitating the cfDNA therein, with a preferred method being qPCR employing probes detectably labeled with a fluorophore and quencher (see entire reference, particularly, 
Hoon et al thus teach methods meeting all of the requirements of the claims with the exception of the requirement for a probe detectably labeled as specified in the claims.  However, the practice of a method including the use of such a probe would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on Hoon et al’s own teachings.  More particularly, while Hoon et al do not disclose and exemplify labeling their probes/primers (and particular a probe/primer having the required relationship to instant SEQ ID NO: 1) in a 
	 With further regard to claim 27, it is noted that this claim is indefinite as noted above, and at present appears to simply require a biofluidic sample obtained from a subject and tested the same day (e.g., day 0); thus, Hoon et al suggests what is present claimed.  Regarding claims 28 and 36, Hoon et al teach that the body fluids on which their methods are practiced may include urine; see, e.g., page 3 at line 19; page 11 at line 15).  With further regard to claim 28, the mixture formed by practicing the method of Hoon et al on cfDNA from urine – which encompasses contacting a probe as suggested above with the target cfDNA – meets the requirements of the mixture of the claim.  
Claims 11, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al, as applied to claims 9, 27-28, and 36, above, and further in view of Cannas et al (PLoS One 4(9):e6985 [Sept 2009]; cited herein).
It is noted that while claims 28 and 36 are obvious for the reasons given above, these claims are included in the present rejection because Cannas et al provides additional motivation to target Alu sequences for detection in urine samples.  

Cannas et al disclose and exemplify quantifying DNA in preserved and unpreserved urine samples via an assay that detects Alu copy number in urinary DNA (see entire reference, particularly page 2, right column-page 4, left column).  Cannas et al teach the addition of EDTA to urine samples as a preservative (page 4, left column), and disclose that assays quantifying Alu copy number in such samples (i.e., assays such as those disclosed by Hoon et al) may be employed to analyze the stability of DNA present in stored urine samples (see Abstract).
In view of the teachings of Cannas et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Hoon et al are urine samples, and on urine samples to which a preservative such as EDTA is added as required by claim 11.  An ordinary artisan would have been motivated to have made such a modification for the benefit of analyzing the stability of urinary DNA in such samples, as taught by Cannas et al.
Claims 10, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al, as applied to claims 9, 27-28, and 36, above, and further in view of Zhang et al (US 8,404,444 B2 [26 March 2013]; cited in IDS).
The teachings of Hoon et al are set forth above.  While Hoon et al disclose both SEQ ID NO: 1 and SEQ ID NO: 2 as targets of their methods, as discussed above, 
Like Hoon et al, Zhang et al teach methods comprising detection of cfDNA in biofluids via the targeting of Alu sequences in the DNA (see entire reference, particularly the Summary at col 1, line 61-col 3, line 18; the Description at col 4, line 47-col 5, line 30; col 8, line 11-line 67).  Zhang et al disclose alternative methods to those of Hoon et al for quantitating such Alu sequences (which methods do not require amplification), comprising the use of probes targeting the Alu sequences that may be “from about 30 nucleotides to 50 nucleotides in length” (see entire reference, particularly col 5, lines 16-30; col 8, lines 24-67).  Zhang et al disclose that numerous sequences of this length may be selected for detection of their disclosed Alu sequences (see all disclosed Alu probes and the target sequences of SEQ ID NO: 1-2, depicted in Example 2), and further disclose using biotin to label their probes and employing streptavidin in detecting the biotin label (again see col 8, lines 63-67).
In view of the teachings of Zhang et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoon et al so as to have employed probes targeting the sequences of Hoon et al (encompassing instant SEQ ID NO: 1-2) in the alternative method as taught by Zhang et al, which probes – designed and prepared via the guidance of Zhang et al – would include probes approximately 50 nucleotides in length 
Claim objections/Allowable subject matter
Claims 12-16, 19, 22-24, and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12 and its dependent claims, it is noted that while Zhang et al (American Journal of Transplantation 11(Suppl. 2):389 (Abstract 1230) [April 2011]; cited herein) provide motivation to detect Alu DNA concentration and creatinine in the plasma or serum of transplant patients, the teachings of the prior art do not suggest practicing on a urine sample a method including both quantifying the Alu target sequence of the claims and creatinine in the reaction mixture (which includes extracted DNA and the probe), as required by claim 12.  
Regarding claims 22-24, as is evident from the prior art rejections above, the closest prior art to the claimed invention involves the use of PCR (employing probes/primers approximately 20 nucleotides in length, as taught by Hoon et al and Cannas et al), and probes up to about 50 nucleotides in length (as taught by Zhang et al).  The most relevant prior art would not have suggested to one of ordinary skill in the art methods employing probes include sequences complementary to 70-100 
Regarding claims 30-34, the prior art does not reasonably teach or suggest methods comprising the use of BAL fluid sample and requiring quantifying total volume of BAL, as required by claim 30 (from which claims 31-34 depend).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634